Judgment, Supreme Court, Bronx County (John Moore, J.), rendered March 27, 1995, convicting defendant, after a nonjury trial, of sexual abuse in the first degree and intimidating a witness in the third degree, and sentencing her to concurrent prison terms of 1 to 3 years and 1 year, respectively, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (5).
Defendant raises issues concerning the form of the indictment and expert witness testimony that were previously rejected by this Court in deciding the codefendant’s appeal (People v Gonzalez, 226 AD2d 214), and we adhere to our prior ruling.
Defendant also claims ineffective assistance of counsel. However, review of the record indicates that defendant’s trial counsel made appropriate pre-trial and trial motions and applications, vigorously cross-examined the People’s witnesses, presented witnesses on behalf of the defense, and delivered a cogent closing statement, all consistent with the defense of fabrication. Under the totality of the circumstances, defendant’s *321trial counsel provided meaningful representation (People v Flores, 84 NY2d 184, 189). Concur — Milonas, J. P., Ellerin, Rubin, Kupferman and Ross, JJ.